WOODLEY, Judge.
The conviction is for passing a forged instrument; the punshment, 2 years in the penitentiary.
There are no bills of exception and no brief has been filed on appellant’s behalf.
The evidence, viewed from the standpoint of the state, shows that appellant identified himself by a “driver’s license” as Jimmy G. Cross, and cashed the check offered in evidence at a Weingarten Store in Houston, which purported to be a check drawn by Rudy Dvorak, Painting Contractor, payable to Jimmy G. Cross as “wages for painting house.” The evidence shows further that the check was a forgery, and that Jimmy G. Cross had never worked for Dvorak. Process for Cross was not served, the information furnished the officer being that he was a young man and was in military service stationed in California.
Appellant denied that he cashed the check and testified that he had never been in the store; had never seen the check; did not know Jimmy G. Cross, and had never used his “driver’s license.”
The jury chose to accept the state’s testimony and the evidence sustains their verdict.
The judgment is affirmed.